P   +" >f


                               1 >™..
                |" COA # 08-12o6fSlpg^i
                si             ————            IT   Sf-'Uif 9              iiliil
                                                                           < >   _.
                                                                                                         KFC
            P ot\/i cr lsmael Mendoza v. The State v_ _ - _.,»;, ^
            p .S I YLb. of Texas                                   *        COUNTY:               El Paso
            ,/ COA DISPOSITION:            Affirm                           TRIAL COURT: 120th District Court
          .4.

          m- DATE: 04/25/2014                         Publish: No           TC CASE #:           20100D04944



            h



        m

                                       IN THE COURT OF CRIMINAL APPEALS

                     ELECTRONIC RECORD


                               lsmael Mendoza v. The State of
                     STYLE:    Texas                                                  CCA#:


                              APPELLANTS                        Petition              CCA Disposition:
    P *f<            FOR DISCRETIONARY REVIEW IN CCA IS:                              DATE:

                                                                                      JUDGE:.
    }<H
                     DATE:      0
                                    mm-                                               SIGNED:                  PC:_
                     JUDGE:         <JA. IjaAAS-                                      PUBLISH:                 DNP:




                                                                                                               MOTION FOR

                                                                       REHEARING IN CCA IS:
                                                                       JUDGE;




, *•i